Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-10, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (“Three dimensional mapping and time of flight camera,” Journal of Field Robotics 26 (11-19), 2009 - IDS) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006).

Regarding claim 1 (and similarly claim 12), May discloses:
taking at least one ToF image of a target at one or more predetermined distances from the ToF camera;
[P. 936, right column, last paragraph (“The approach described in this article relies exclusively on ToF camera images”); P. 937, Sect. 3 (“…We constrain the explanations on depth measuring and calibration to the sinusoidal modulation principle. The ToF camera employed in this study, a SwissRanger SR-3k, uses this principle”); P. 942, right column, 2nd paragraph (“Initially, a number of amplitude and depth images of a checkerboard are captured from different
points of views”)]

	May further discloses performing filtering [Sect. 3.3.1] but not expressly the following, which are taught by Luft:
lowpass filtering the at least one ToF image to generate a filtered ToF image;
subtracting the filtered ToF image from the at least one ToF image to generate a fixed pattern phase noise (FPPN) image
[Fig. 3 and Abstract (“…method to enhance the perceptual quality of images that contain depth information. Similar to an unsharp mask, the difference between the original depth buffer content and a low-pass filtered copy is utilized to determine information about spatially important areas in a scene”); P. 1208, 2nd and 3rd paragraphs (“…a mask is created by subtracting a low-pass filtered copy from the input image, which effectively results in a high-pass filter…by applying this technique to the depth buffer…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel and the depth buffer D...this function contains local depth contrasts, which can be interpreted…As a result, spatially important edges, e.g. areas containing large depth differences, are located at singularities of this function”)]

	Luft further discloses an implementation using a standard PC with a Nvidia board in Section 3.3 on P. 1210.  (This teaches the processor of claim 12.)

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify May with the teaching of Luft as set forth above.  The reasons for doing so at least would have been to facilitate the locating of spatially important edges, as Luft indicated in the 3rd paragraph on page 1208.

Regarding claim 2, the combined invention of May and Luft further discloses:
correcting ToF images of the ToF camera using the FPPN image
[Luft: P. 1208, left column, 2nd paragraph (“…a mask is created
by subtracting a low-pass filtered copy from the input image, which
effectively results in a high-pass filter.  The resulting high frequency
signals are added to the original image to obtain a sharpening or a
local contrast enhancement”)]

Regarding claims 6, 14 and 15, the combined invention further discloses
(Claims 6 and 15) wherein the at least one ToF image is filtered with a digital Gaussian filter.
(Claim 14) wherein the lowpass filter is a digital lowpass filter having a kernel size corresponding to a pixel resolution of the ToF image.
[Luft: P. 1208, 2nd and 3rd paragraphs (“…a mask is created by…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel and the depth buffer D. We specify the kernel size of G as percentage of the image diagonal, usually we use kernel sizes of 2% to 5%”)]

Regarding claim 7, the combined invention further discloses:
wherein taking the at least one ToF image comprises:
selecting a first modulation frequency; taking, using the first modulation frequency, the at least one first ToF image of the target at the predetermined distance;
selecting a second modulation frequency; and taking, using the second modulation frequency, at least one second ToF image of the target at the predetermined distance
[May: P. 937, sect. 3.1, 1st paragraph (“ToF cameras using signal modulation…whereby the modulation signal is assumed to be sinusoidal with frequencies in the order of megahertz”); P. 961, left column (“…amplitude based filtering would not remove related measurements without discarding too many measurements in the close-up range.  This problem can be tackled reliably only on the sensory level, e.g., by employing coded binary sequences or multiple modulation frequencies”).  Note that any two images captured with different modulation frequencies can be considered the first and the second images]

Regarding claims 8-10 and 16-18, the combined invention further discloses:
(Claim 8) lowpass filtering the at least one first ToF image to generate a first 
filtered ToF image; and lowpass filtering the at least one second ToF image to generate a second filtered ToF image
(Claims 9 and 17) subtracting the filtered first ToF image from the at least one first ToF image to generate a first FPPN image; and subtracting the second filtered ToF image from the at least one second ToF image to generate a second FPPN image
(Claims 10 and 18) correcting ToF images taken with the first modulation frequency using the first FPPN image; and correcting ToF images taken with the second modulation frequency using the second FPPN image
[Per the analyses of claims 1, 2 and 7 above.  Note that multiple images are captured using different modulation frequencies and Luft teaches lowpass filtering depth data in order to perform correction on the depth data and thus one of ordinary skill in the art would have been motivated to do the same for all acquired depth images] 
(Clam 16) wherein the low-pass filter is configured to lowpass filter a first ToF image taken at a first modulation frequency to generate a first filtered ToF image and lowpass filter a second ToF image taken at a second modulation frequency to generate a second filtered ToF image
[Per the analyses of claims 7 and 8]

>>><<<
Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (“Three dimensional mapping and time of flight camera,” Journal of Field Robotics 26 (11-19), 2009 - IDS) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006) as applied to claims 1, 2, 6-10, 12 and 14-18 above, and further in view of Komaki et al. (US 4,394,737).

Regarding claim 3, the combined invention of May and Luft discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Komaki:
taking a first ToF image of the target at the predetermined distance;
taking at least a second ToF image of the target at the predetermined distance;
determining an average of the first and the second ToF image to generate an average ToF image
[Figs. 3, 4A and col. 9, lines 10-11 (“…The plurality of radiographic images 8, 9 and 10 thus obtained are superposed”), 40-49 (“…The signal…representing the superposed image signals…is then processed…for calculating the average value of the image signals…The average signal…is then subjected to a gradation control for enhancing the gradient of gradation of the image”); col. 10, lines 28-47 (“… the gradient of gradation of the averaged image is enhanced…by conducting an unsharp masking processing…represented by a formula of D=Dorg+β(Dorg-Dus)”).  Note that taking multiple ToF images is disclosed by May, see the analysis of claim 1 above]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Komaki as set forth above.  The reasons for doing so at least would have been to reduce noise caused by temporal variation of the image acquisition to facilitate gradation enhancement, as Komaki suggested in col. 2, lines 3-14.

Regarding claim 4, the combined invention of May, Luft and Komaki further discloses
lowpass filtering the average ToF image to generate the filtered ToF image
[Luft: P. 1208, 2nd and 3rd paragraphs (“…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel”)]

Regarding claim 13, the combined invention of May, Luft and Komaki further discloses:
determine an average of a first ToF image and a second ToF image of the target to generate an average ToF image,
[Komaki: Figs. 3, 4A and col. 9, lines 10-11 (“…The plurality of radiographic images 8, 9 and 10 thus obtained are superposed”), 40-49 (“…The signal…representing the superposed image signals…is then processed…for calculating the average value of the image signals…The average signal…is then subjected to a gradation control for enhancing the gradient of gradation of the image”); col. 10, lines 28-47 (“… the gradient of gradation of the averaged image is enhanced…by conducting an unsharp masking processing…represented by a formula of D=Dorg+β(Dorg-Dus)”).  Note that taking multiple images is disclosed by May, see the analysis of claim 1 above]
wherein the lowpass filter is configured to filter the average ToF image to generate the filtered ToF image
[Luft: P. 1208, 2nd and 3rd paragraphs (“…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel”)]

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over May et al. (“Three dimensional mapping and time of flight camera,” Journal of Field Robotics 26 (11-19), 2009 - IDS) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006) as applied to claims 1, 2, 5-10, 12 and 14-18 above, and further in view of Mao et al. (WO 2016150240A1).

Regarding claim 5, the combined invention of May and Luft discloses all limitations of its parent claim 1 and Luft additionally that the digital low-pass filter has a kernel size corresponding to the size of the ToF image [P. 1208, 2nd and 3rd paragraphs (“…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel…the kernel size of G as percentage of the image diagonal, usually we use kernel sizes of 2% to 5%”)].

The combined invention does not expressly disclose the following, which is taught by Mao:
(that the kernel size of the filter) is equal to a size of the at least one ToF image.
[Paragraph 3 of the English translation: (“…In equation (2) [sic, should have been equation (3)], * represents the convolution operation…Φ(x, y) represents the Gaussian kernel function of the same size as the image I(x, y)”).  See also the last 8 lines of page 5 of the original, in Chinese ]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Mao.  The reasons for doing so at least would have been because Luft and Mao provide a limited number of options for smoothing an image and one of ordinary skill would have been motivated to try each to obtain the predictable result of smoothing an image and thus can choose the one that is the best for application in question.

>>><<<
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over May et al. (“Three dimensional mapping and time of flight camera,” Journal of Field Robotics 26 (11-19), 2009 - IDS) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006) as applied to claims 1, 2, 6-10, 12 and 14-18 above, and further in view of Perry et al. (US 2015/0288955).

Regarding claim 11, the combined invention of May and Luft discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Perry:
fixing the ToF camera with an optical axis of the ToF camera being orthogonal to a surface of the target
[Fig. 3 and paragraphs 17 (“FIG. 3 shows aspects of an example calibration assembly 26 for calibrating an imaging array 16 of depth camera 10…The calibration assembly also includes a reflective target panel 30 in the form of a wall situated a known distance from the camera and orthogonal to the optical axis Z of the camera”), 18 (“Calibration assembly 26 illustrates a workable approach for calibration of a time-of-flight depth camera”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Perry as set forth above.  The reasons for doing so at least would have been to avoid adverse impact on ToF camera calibration, as Perry implied in paragraph 19.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawa et al. (US 2018/0184056)—[Figs. 1, 9 and paragraphs 49 (“…a distance image acquisition device includes…a first distance image acquisition device (first TOF camera) 20A and…a second distance image acquisition device (second TOF camera 20B”), 110 (“ FIG. 9 illustrates…projects a projection image to projection objects at different distances, that is, distance 1, distance 2, and distance 3”).  Note that Fig. 9 shows the optical axis being orthogonal to the surfaces at distances 1-3]
Bamji et al. (US 2008/0007709)—[Figs. 1D, 4 and paragraphs 13 (“Thus, one function of calibration may be defined as creating a mapping from the sensor 140 response to geometrical coordinates…X and Y coordinates are the horizontal and vertical offsets from the optical axis of the system, and Z is the perpendicular distance between the sensor and the target object (e.g., object in a scene)”)]
Kato et al. (US 4,317,179)—[Figs. 7, 8 and col. 5, lines 1-15 (“…obtain the unsharp mask density Dus = ΣαijDorg(i,j) where i and j are coordinates of the circular area having the scanning point at the center thereof and αij is a weighting coefficient which should preferably have a smooth variation in all the radial directions isotropically and satisfies the formula Σαij = 1 ”)
Thorwirth (US 2007/0019836)—[Paragraph 143 (“…other processing such as application of contrast enhancement, unsharpen masks, histograms functions like histogram stretch, auto to levels and filtering with such filters as sobel filters or other edge detection filters are used to emphasize a Media Mark. In several embodiments, multiple frames are averaged and then a filtering process is applied”)]
Li et al. (US 2013/0308013)—[Figs. 1, 3 and paragraph 46 (“…the range imaging camera… makes distance measurements…(S330). The individual distance measurements are compiled to derive the positioning of the objects in the field of view relative to the device and also, relative to each other (S340”)]
Yamazaki (JP 2013-114517A)—[Figs. 2, 3 and Abstract (“…inputting the distance image…detecting an error signal included in the distance image and outputting a synthesis coefficient according to an error degree…applying a low-pass filter…to generate a noise reduction distance image…generating a corrected distance image by…a synthesis ratio…according to the synthesis coefficient”)]
Falie (“Improvements of the 3D images captured with Time-ofFlight cameras,”  arXiv:0909.5656v1 [cs.CV], 30 Sep 2009)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 2, 2022